Citation Nr: 1823454	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-40 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.

4.  Service connection for sleep apnea.

5.  Service connection for a pulmonary disability, to include as an undiagnosed illness associated with service in the Persian Gulf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associated Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a July 2017 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that a claim for service connection for one psychiatric disorder includes claims for all other disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  As such, the Board as characterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) more broadly in light of the Veteran's testimony that depression is associated with posttraumatic stress. 

The issues, except tinnitus evaluation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran testified at his hearing that he wishes to withdraw his appeal for an increased evaluation for his service-connected tinnitus.


CONCLUSION OF LAW

There is no alleged specific error of fact or law with regard to the Veteran's tinnitus rating appeal.  38 U.S.C. § 7105(d)(5) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

When there is no case or controversy, or when a once live case or controversy becomes moot, the Board lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

At his July 2017 hearing the Veteran confirmed his desire to withdraw his claim for an increased evaluation for tinnitus.

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  As the Veteran does not express disagreement, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.


ORDER

The appeal of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.



REMAND

Hearing Loss (new examination)

The Veteran was last afforded a VA examination related to his hearing loss claim in June 2011.  However, since that examination the Veteran testified that his hearing loss has worsened.  See July 2017 hearing transcript.  

When the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the time that has passed since his last VA examination and the reported worsening, the Board finds an additional examination is required to assess the current state of the Veteran's hearing loss disability.

Psychiatric Disorders (missing records and new examination)

After review of the record, the Board finds additional examination is required before a decision can be made with regard to the Veteran's PTSD claim.  

The Veteran last underwent a VA PTSD examination in June 2011.  The examiner found the Veteran didn't meet the criteria for PTSD, though some mild depression was noted.  The examiner did not provide an opinion on the relationship between the Veteran's service and depression.  The Veteran reported a PTSD stressor related to seeing the aftermath of airstrikes during the Persian Gulf War, including seeing burned bodies, but the examiner "did not sense he was horrified, intensely fearful, or helpless in response to witnessing the destruction."  The examiner asked the Veteran "about his worst experiences in the Army and he said being separated from his family was most stressful."  The examiner also noted the Veteran has not had symptoms in the past year and was not receiving current treatment for a mental disorder. 

Private records received after the examination reveal the Veteran was diagnosed with PTSD and receiving treatment in the weeks before and after the June 2011 VA examination.  See medical treatment record received February 28, 2017.  The private clinical social worker that was treating the Veteran did not specify what stressors supported the diagnosis of PTSD, but treatment notes do reflect discussion of seeing burning bodies during Operation Desert Storm as well as experiencing trauma while in Germany.

More recent VA records note the Veteran "is currently enrolled in the Posttraumatic Stress Disorder (PTSD) Program for (Combat PTSD/Depression and related issues)" and has been receiving psychological services and psychiatric interventions with the PTSD Clinical Team (PCT) since May 23, 2012.  See February 21, 2017 VA treatment record (letter).  However, the record does not indicate the stressors that are the basis of the Veteran's PTSD diagnosis.  See 38 C.F.R. § 3.304(f).  Accordingly, remand is warranted to obtain clarification and verification of the Veteran's stressor(s) and an opinion on whether the Veteran's PTSD is attributable to service.  Furthermore, treatment records from the PCT are not on file.  The Board acknowledges that these records are from a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2017).  

Pulmonary and Sleep Apnea (missing records and new examination)

The medical evidence of record does not show any medically unexplained chronic multi-symptom illness or any evidence of symptoms of an undiagnosed chronic condition.  However, a review of the evidence of record indicates private medical records related to sleep apnea and a possible pulmonary disability may be missing. 

A June 2011 VA pulmonary function test was normal.  VA treatment records from December 23, 2016 note the Veteran received a CPAP machine for his sleep apnea from VA and is also seeing private provider "Seaton pulmonary".  A review of the claim file does not reveal reasonable efforts were made to obtain the treatment records from this provider.  See 38 C.F.R. § 3.159(c)(1).  Remand is warranted to attempt to obtain these records.

Specific to sleep apnea, the Veteran contends it is due to weight gain caused by a mental disorder, but additional medical examination and opinion is required.  The Veteran testified at his hearing that PTSD is associated with depression, which has led to weight gain and in turn to sleep apnea.  The Veteran also testified that a doctor said it's possible that sleep apnea was related to weight gain from depression or PTSD.  In light of the above, the Veteran's sleep apnea claim is inextricably intertwined with the Veteran's psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Additionally, the Board notes the Veteran testified his service-connected disabilities have also restricted his ability to exercise.  In April 2010, a VA examiner diagnosed the Veteran with obstructive sleep apnea and stated its etiology "may not be fully explained but the veteran's obesity no doubt plays a significant role".  Although service connection is not allowed for obesity on its own, obesity could act as an "intermediate step" to establish service connection for sleep apnea as secondary to an already service-connected disability under certain circumstances.  See VAOPGCPREC 1-2017.  Remand is warranted to obtain opinions on whether the Veteran's obstructive sleep apnea is secondary to his service-connected disabilities.

The Board notes the Veteran also contends that sleep apnea is directly related to service.  During a June 2011 VA examination the Veteran reported sleep apnea had its onset in 1992 or 1993, as his wife told him he snored loudly and stopped breathing at times while asleep.  The Veteran reported several deployments to Iraq and Kuwait before symptoms were noted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment, to include records from the PCT treating the Veteran since May 2012.  
2.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment.  Reasonable efforts should be made to obtain all such treatment records so identified.

3.  Request the Veteran provide sufficient information to verify the in-service stressor that he has reported, regarding witnessing the aftermath of an airstrike (such as a description of the incident, the date, location, and names of any individuals injured or killed), or any other in-service stressors he may have.

 Based on the information provided by the Veteran, conduct any development that may be necessary to verify any reported stressor.

4.  Based on evidence received from the above development, determine if additional examination is required for the Veteran's claimed pulmonary condition, to include a VA Gulf War examination.

5.  Schedule the Veteran for a VA audio examination to determine the current severity of his service-connected hearing loss disability.

6.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.

The examiner is to comment on the following:

a. Determine if the Veteran meets, or has met during the pendency of the claim, the requirements for posttraumatic stress disorder under the DSM-5.

b. Identify all other psychiatric disorders the Veteran has had during the pendency of the claim.

c. For PTSD, if supported, and each disorder identified, provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.

d. Whether it is at least as likely as not that the Veteran's obesity is proximately due to any psychiatric disorder.

7.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.   

The examiner is to provide opinions on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea had its onset during active service or is related to any in-service disease, event, or injury; or 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is proximately due to or aggravated by a service-connected disease or injury.  

In making this opinion, the examiner should consider and address whether sleep apnea is proximately due to or aggravated by obesity and whether it is at least as likely as not that obesity is proximately due to service-connected disabilities.

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

8.  Adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


